Per Curiam.
The interlocutory judgment directing defendants to file a verified accounting of the interest of Emanuel W. Kaiser in the partnership of Louis Kaiser & Co. as of January 4, 1930, the date of his death, we believe to be proper. However, due weight should be given to the report of the certified public accountants, Leslie Banks & Co., which was completed as at the close of business of October 31, 1929. That audit, which contains a balance sheet of the firm’s assets and liabilities and a schedule of each partner’s interest in the capital of the firm and in his individual accounts, was certified by the decedent as correct “ in every particular ” by letter dated November 18, 1929.
The judgment should be affirmed, with costs'.
Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.
Judgment unanimously affirmed, with costs.